Case: 17-60494      Document: 00514358921         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-60494                                 FILED
                                  Summary Calendar                        February 22, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FERNANDO MANGUILA-PAEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:16-CR-38-11


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Fernando Manguila-Paez appeals his sentence for
possession with the intent to distribute methamphetamine, distribution of
methamphetamine, and possession of a firearm during a drug trafficking
crime. 21 U.S.C. § 841(a), (b)(1)(C); 18 U.S.C. § 924(c)(1)(A). The district court
sentenced him within the guidelines range to a total of 157 months of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60494    Document: 00514358921     Page: 2    Date Filed: 02/22/2018


                                 No. 17-60494

imprisonment.    Manguila-Paez challenges the district court’s denial of a
mitigating role reduction under U.S.S.G. § 3B1.2.
      Whether a defendant was a minor or minimal participant is a factual
question that we review for clear error. United States v. Gomez-Valle, 828 F.3d
324, 328 (5th Cir. 2016). A district court need not expressly weigh each factor
in deciding whether to grant a mitigating role reduction. United States v.
Torres-Hernandez, 843 F.3d 203, 209 (5th Cir. 2016). Manguila-Paez drove a
vehicle to a location where he picked up another coconspirator, and they
traveled together to a preplanned, secondary location where they intended to
sell approximately one pound of methamphetamine to a buyer who,
unbeknownst to them, was an undercover agent. In denying Manguila-Paez a
§ 3B1.2 adjustment, the district court relied on the fact that (1) he understood
the nature of the transaction and his role in it, (2) a large quantity of
methamphetamine was involved; (3) he was armed in case trouble ensued; and
(4) he had previously been involved in drug transactions with one of his
codefendants. The district court did not err in relying on these factors in
refusing to grant Manguila-Paez a § 3B1.2 adjustment. See United States v.
Jimenez, 687 F. App’x 395, 398 (5th Cir. 2017); United States v. Ramirez-
Esparza, 703 F. App’x 276, 278, 279 n.3 (5th Cir. 2017).
      Moreover, Manguila-Paez has failed to satisfy his burden of establishing
the culpability of an average participant and that he was substantially less
culpable than the average participant. See United States v. Castro, 843 F.3d
608, 613 (5th Cir. 2016). The district court’s finding that Manguila-Paez was
not substantially less culpable than the average participant was thus plausible
in light of the record as a whole. § 3B1.2, comment. (n.3(A)); see Torres-
Hernandez, 843 F.3d at 207.
      AFFIRMED.



                                       2